Opinion filed March 6, 2014




                                     In The


        Eleventh Court of Appeals
                                _____________

      Nos. 11-14-00041-CR, 11-14-00042-CR, & 11-14-00043-CR
                          _____________

                  MATTHEW RYAN BLAIN, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                              Midland County, Texas
            Trial Court Cause Nos. CR38072, CR40859, & CR41547



                     MEMORANDUM OPINION
      Matthew Ryan Blain, Appellant, filed an untimely pro se notice of appeal
from his convictions for the offenses of unlawful possession of a firearm by a
felon, aggravated assault with a deadly weapon, and possession of a deadly
weapon in a penal institution. We dismiss the appeals.
      The documents on file in these cases indicate that Appellant’s sentences
were imposed on June 27, 2012, March 4, 2013, and September 11, 2013,
respectively, and that his pro se notice of appeal was filed in the district clerk’s
office on January 31, 2014. When the appeals were filed in this court, we notified
Appellant by letter that the notice of appeal appeared to be untimely and that the
appeals may be dismissed for want of jurisdiction. We requested that Appellant
respond to our letter and provide an explanation for the untimely filing of his
notice of appeal. Appellant has responded but has not shown grounds to continue
these appeals.
      Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal in each case
was due to be filed within thirty days after the date that his sentence was imposed
in open court. A notice of appeal must be in writing and filed with the clerk of the
trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court reflect
that Appellant’s notice of appeal was filed with the clerk of the trial court more
than 140 days after his sentences were imposed. The notice of appeal was,
therefore, untimely. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain these
appeals. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993). Because we have no jurisdiction, we must dismiss the appeals.
      These appeals are dismissed for want of jurisdiction.


March 6, 2014                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                         2